Case 3:17-cv-03070-TLB Document 100                Filed 02/15/19 Page 1 of 4 PageID #: 1801



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

HUMAN RIGHTS DEFENSE CENTER                                                            PLAINTIFF

VS.                                  NO. 3:17-cv-3070-TLB

BAXTER COUNTY, ARKANSAS                                                              DEFENDANT


 BRIEF IN SUPPORT OF MOTION FOR PARTIAL RECONSIDERATION OF ORDER
      ON COMPETING MOTIONS FOR SUMMARY JUDGMENT (DOC. # 89)

                                       I. INTRODUCTION
       The Plaintiff has asserted two claims in this case, a free speech claim under the First
Amendment and a Procedural Due Process claim under the Fourteenth Amendment. Doc. # 1. The

Court has previously dismissed all Defendants except Baxter County, Arkansas. See Doc. ## 49

&53.

       On the parties’ competing motions for summary judgment, the Court did not rule on the First

Amendment claim (reserving the issue for resolution after a trial), but did rule on the Fourteenth

Amendment claim. Doc. # 89. Specifically, the Court held that, in light of the facts of this case, the

Fourteenth Amendment required Baxter County only to notify the Plaintiff for the reason(s) that its

mailings were being rejected, under the County’s postcard mail policy or otherwise. Id. On the

basis of that standard, the Court found that Baxter County failed to notify the Plaintiff with respect

to is August 5, 2016 mailings and granted summary judgment to the Plaintiff with respect to that

mailing and found that the County adequately notified the Plaintiff of the reason(s) for its rejection

in several other mailings and granted summary judgment to the Defendants with respect to those

mailings. Id. For the reasons set out below, the Defendant respectfully requests that the Court

reconsider its partial grant of summary judgment to the Plaintiff -- on the Fourteenth Amendment

claim with respect to the mailing of August 5, 2016 -- and grant summary judgment to Defendant

on that claim instead.

                                         II. ARGUMENT

A.     No Deprivation
Case 3:17-cv-03070-TLB Document 100                Filed 02/15/19 Page 2 of 4 PageID #: 1802



       At the outset, and as noted above, the Court has ruled on summary judgment on the

Fourteenth Amendment claim(s), however, the Court has not ruled on the First Amendment claim

yet. See Doc. # 89. This is important to the due process claim adjudged in the Plaintiff’s favor

because a Fourteenth Amendment procedural due process claim is, by its very nature, a conditional

claim. A state actor does not owe a duty -- and certainly cannot breach a duty it does not owe -- to

provide procedural due process unless and until it deprives someone of a life, liberty or property

interest. See U.S. Const., Am. XIV (“nor shall any state deprive any person of life, liberty, or

property without due process of law). If the Court ultimately finds that the challenged mail policy

in this case does not deprive the Plaintiff of its First Amendment rights, the Plaintiff’s Fourteenth
Amendment claim must necessarily fail, as well.

B.     No Violative Policy or Custom
       In addition to the fact that the Plaintiff’s procedural due process claim(s) is necessarily

conditioned on success on its First Amendment claim, the Plaintiff’s Fourteenth Amendment claim

also fails for lack of proof of County liability. As noted above, Baxter County is the only Defendant

left in this case1 and, as an inanimate entity, can only act through policy or custom. A governmental

entity, here Baxter County, may be held liable for the unconstitutional acts of its officials and/or

employees only when those acts implement or execute an unconstitutional county policy or custom.

See Doe v. Washington County, 150 F.3d 920, 922 (8th Cir. 1998). The county would be liable for

its employees’ conduct only if the subject officer were (1) a County employee or official and (2) if

the officer was implementing or executing an unconstitutional county policy or custom that (3)

directly caused plaintiff’s injury. See Board of County Comm’rs v. Brown, 520 U.S. 397(1997). In

the absence of a written policy, plaintiff must identify a pattern of widespread unconstitutional

conduct that was so pervasive and well-settled that it had the effect of law. See Jane Doe A v.

       1
         Baxter County’s position as the only remaining Defendant is not due to any failure to
name proper individual Defendants by the Plaintiff; rather, the individual Defendants named by
the Plaintiff were dismissed on the basis of qualified immunity in light of the lack of clarity in
the law at the time of the events alleged in the Complaint. Doc. # 49. In short, then, no
individual Defendants would have ever properly been parties to this suit.

                                                 2
Case 3:17-cv-03070-TLB Document 100                 Filed 02/15/19 Page 3 of 4 PageID #: 1803



Special Sch. Dist. of St. Louis County, 901 F.2d 642, 646 (8th Cir. 1990). Plaintiff must show that

the County “through its deliberate conduct . . . was the ‘moving force’ behind the injury alleged.”

Brown, 520 U.S. at 526.

          The unrebutted testimony, both on summary judgment and at the bench trial, is that the

County’s policy with respect to notification was to place a stamp on each mail parcel rejected for

non-compliance with the postcard policy. This is borne out by the use of that stamp on several other

mailing returns.    The fact that one or more non-Defendant employees may have violated the

County’s return notification policy on or around August 5, 2016 simply has no bearing on the issue

of County liability. As such, Defendant Baxter County is entitled to summary judgment as a matter
of law.

C.        Conceded Notice
          While the Court adjudged one of the Fourteenth Amendment procedural due process claims

in the Plaintiff’s favor on summary judgment, the proof at the bench trial indicated that, whether or

not the Plaintiff received notice of the Defendant’s postcard mail policy on particular returned

envelopes, it received notice of the policy by virtue of the County’s posting of the policy on the

Sheriff’s website. In fact, the Plaintiff’s executive director testified that he and/or a lawyer with

HRDC studied Baxter County’s website, including the postcard mail policy,2 prior to sending any

mailings. He further testified that HRDC sent mailing only to Baxter and Union Counties and did

so specifically because they had postcard mail policies. In the end, the Plaintiff targeted Baxter

County based on its postcard mail policy (in fact, sent the challenged mailings for the very purpose

of acquiring standing in this suit) and now seeks relief for an alleged violation of its constitutional

rights for not being apprised of the postcard mail policy. This form-over-substance argument should

be rejected by the Court.



          2
          Even had the Plaintiff’s employees not actually seen the postcard policy announcement,
a link to the announcement can be found in one of the Plaintiff’s exhibits (Ex. 18, p. 4/5) at the
bench trial and constitutes constructive notice to the Plaintiff.

                                                  3
Case 3:17-cv-03070-TLB Document 100                Filed 02/15/19 Page 4 of 4 PageID #: 1804



                                         CONCLUSION
       For the reasons set forth herein, the Defendant respectfully requests that the Court reconsider

and reverse its partial grant of summary judgment to the Plaintiff on the Fourteenth Amendment

claim with respect to the mailing of August 5, 2016.




                                              Respectfully submitted,

                                              BAXTER COUNTY, ARKANSAS,
                                              Defendant
                                              JASON OWENS LAW FIRM, P.A.
                                              Mailing Address: P.O. Box 850
                                              Conway, Arkansas 72033-0850
                                              Physical Address: 1023 Main Street, Suite 203
                                              Conway, Arkansas 72032
                                              Telephone (501) 764-4334
                                              Telefax (501) 764-9173
                                              Email: owens@jowenslawfirm.com


                                                  /s/ Jason Owens
                                              Jason E. Owens, #2003003
                                              Kaylen S. Lewis, #2012254




                                                 4
